Citation Nr: 0937769	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence following an 
October 2005 left knee surgery.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In a September 2009 informal hearing presentation, the 
Veteran's representative raised the issue of entitlement to 
service connection for a left knee orthopedic disorder.  
However, in a July 1998 decision, the Board found that 
entitlement to service connection for a left knee orthopedic 
disability was not warranted because there was no evidence of 
a current left knee orthopedic disability at that time.  
Thus, the September 2009 claim is construed as a claim to 
reopen the issue of entitlement to service connection for a 
left knee orthopedic disorder on the basis of new and 
material evidence.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As explained above, the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee orthopedic 
disorder has been referred to the RO for development and 
adjudication.  The issue of the Veteran's entitlement to a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30 for convalescence following an October 2005 
left knee surgery is inextricably intertwined with the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee orthopedic disorder, because the determination of 
whether service connection is warranted for a left knee 
orthopedic disorder directly impacts the claim for temporary 
total disability.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered); 
see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together.).

The medical evidence of record indicates that the Veteran's 
October 2005 surgery was performed as a result of a left knee 
orthopedic disorder.  Therefore, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee orthopedic 
disorder directly impacts the claim for entitlement to 
temporary total disability for an October 2005 surgery, and 
must be adjudicated before the claim for temporary total 
disability can be considered.  Accordingly, appellate review 
of the Veteran's claim for entitlement to a temporary total 
disability rating must be deferred because it is inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee orthopedic 
disorder, which must first be addressed by the RO.  See 
Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

After, and only after, the RO has 
developed and adjudicated the referred 
claim of whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for a 
left knee orthopedic disorder, the RO must 
readjudicate the Veteran's claim for 
entitlement to a temporary total 
disability evaluation for convalescence 
following an October 2005 left knee 
surgery.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




